 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    ROBERT D. THORSON,                               CASE NO. C18-136 RSM
 9
                     Petitioner,                       ORDER GRANTING MOTION TO LIFT
10                                                     STAY AND SETTING BRIEFING
             v.                                        SCHEDULE
11
      UNITED STATES OF AMERICA,
12
                     Respondent.
13

14
            This matter is before the Court on Petitioner’s Motion to Lift Stay. Dkt. #17. This matter
15
     was stayed on April 11, 2018, pending resolution of Petitioner’s direct appeal. Dkt. #9.
16

17   Petitioner indicates that the direct appeal “has been resolved” and that “Petitioner is ready to

18   proceed in a timely fashion with his § 2255” petition. Dkt. #17. Petitioner requests, and has

19   previously requested, an opportunity to amend his § 2255 Petition.         Dkts. #15 and #17.
20   Respondent likewise indicates that Petitioner’s direct appeal is resolved. Dkt. #18. Respondent
21
     does not oppose Petitioner’s request to lift the stay and requests that the Court set a briefing
22
     schedule. Id.
23
            Accordingly, the Court finds and ORDERS that:
24

25      1. Petitioner’s Motion to Lift Stay (Dkt. #17) is GRANTED.

26      2. The Court sets the following briefing schedule:

27


     ORDER – 1
          a. Petitioner shall file an amended petition within forty-five days of the date of this
 1

 2            Order.

 3        b. Respondent shall respond, in accordance with the Rules Governing Section 2255

 4            Cases in United States District Courts, within forty-five days of the date Petitioner’s
 5
              amended petition is entered on the docket. On the face of its Answer, Respondent
 6
              shall note this matter for consideration on the fourth Friday following the filing of the
 7
              Answer and the Clerk shall note the matter on the Court’s docket accordingly.
 8
          c. Petitioner may file a Reply to the Answer no later than the noting date.
 9

10     3. The Clerk of the Court is directed to mail a copy of this Order to Robert D. Thorson,

11        No. 48042-086, FCI-Sheridan, Federal Correctional Institution, P.O. Box 5000, Sheridan,
12        OR 97378.
13
          DATED this 14th day of February 2019.
14

15

16
                                                 A
                                                 RICARDO S. MARTINEZ
17                                               CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27


     ORDER – 2
